Name: Council Regulation (EEC) No 696/92 of 16 March 1992 opening tariff quotas for the importation into that part of Spain included in the customs territory of the Community, of certain fisheries products originating in Ceuta and Melilla (1992)
 Type: Regulation
 Subject Matter: NA;  tariff policy;  fisheries;  Europe
 Date Published: nan

 Official Journal of the European Communities No L 75/ 121 . 3. 92 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 696192 of 16 March 1992 opening tariff quotas for the importation into that part of Spain included in the customs territory of the Community, of certain fisheries products originating in Ceuta and Melilla (1992) is included in the customs territory of the Community, of the products originating in Ceuta and Melilla and listed in the Annex, shall be suspended at the levels indicated and within the limits of die tariff quotas shown. 2. Where the products are imported under these tariff quotas into that part of Spain which is included in the customs territory of the Community they may not be deemed to be in free circulation within the meaning of Article 10 of the Treaty should they be reconsigned to another Member State. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 3 of Protocol 2 thereto, Having regard to the proposal from the Commission, Whereas Article 3 of Protocol 2 provides that, within the limits of annual tariff quotas, the products listed in the Annex and originating in Ceuta and Melila are to qualify for exemption from duties when they are imported into that part of Spain which is included in the customs terri ­ tory of the Community ; whereas the quota period fore ­ seen for these products extends from 1 January to 31 December of each year ; this tariff preference applies only to products which have been imported during 1982, 1983 or 1984 ; whereas, calculated on the basis of the abovementioned Article 3, the quota volumes are as follows :  12 tonnes of certain products falling within CN code ex 0302, and  20 tonnes of certain products falling within CN code ex 0306 or ex 0307 ; Whereas there are no imports of the other products ; Whereas, in accordance with the Act of Accession, where the products are imported into that part of Spain which is included in the customs territory of the Community they may not be deemed to be in free circulation within the meaning of Article 10 of the Treaty should they be reconsigned to another Member State, 3. In whatever state the products refered to in this Article are presented, they shall not qualify for the tariff quota unless, when they are presented to the authorities responsible for the import formalities in that part of Spain which is included in the customs territory of the Commu ­ nity, they are presented in packagings which bear, in a clearly visible and perfectly legible form :  the words 'Origin : Ceuta and Melilla' or the equiva ­ lent thereof in another official Community language printed in Roman type at least 20 millimetres high, and  the net weight in kilograms of the fish contained in the packings. This paragraph shall apply without prejudice to the specific rules contained in Council Regulation (EEC) No 103/76 of 19 January 1976 laying down common marketing standards for certain fresh or chilled fish ('), as last amended by Regulation (EEC) No 33/89 (2), and Council Regulation (EEC) No 104/76 of 19 January 1976 laying down common marketing standards for shrimps (Crangon crangon), edible crabs (Cancer pagurus) and Norway lobsters (Nephrops norvegicus) (3). HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1992 the customs duties applicable to imports into that part of Spain which (') OJ No L 20, 28 . 1 . 1976, p. 29. 0 OJ No L 5, 7. 1 . 1989, p. 18 . (3) OJ No L 20, 28 . 1 . 1976, p. 35. Regulation as last amended by Regulation (EEC) No 3162/91 (OJ No L 300, 31 . 10 . 1991 , p. 1 ). No L 75/2 Official Journal of the European Communities 21 . 3. 92 Article 2 1 . The Member State concerned shall ensure that importers of the products concerned have free access to the tariff quotas referred to in Article 1 . 2. The Member State concerned shall charge imports of the products concerned against the tariff quotas as and when the products are entered with the customs authori ­ ties for free circulation. 3. The extent to which the tariff quotas have been used up shall be determined on the basis of the imports charged in accordance with paragraph 2. Article 3 At the request of the Commission, the Member State concerned shall inform it of imports actually charged against the tariff quotas. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1992. For the Council The President Jorge BRAGA DE MACEDO No L 75/321 . 3. 92 Official Journal of the European Communities ANNEX CN code Description Amount of tariff quota (tonnes) Rates of duties 1 2 3 4 0302 Fish, fresh or chilled, excluding fish fillets and other fish meat of code 0304 :  Flat fish (Pleuronectidae, Bothidae, Cynoglossidea, Soleidae, Scophthal ­ midae and Citharidae), excluding livers and roes : 0302 23 00   Sole (Solea spp.) 0302 29 Other : 0302 29 10    Megrim (Lepidorhombus spp.) 0302 29 90 Other  Tunas (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis), excluding livers and roes : 0302 39 Other : 0302 39 90 Other » 12 free  Other fish, excluding livers and roes : 0302 65   Dogfish and other sharks : 0302 65 90 Other 0302 69 Other :    Saltwater fish :     Redfish (Sebastes spp.) : 0302 69 33 Other 0302 69 61 Sea bream (Dentex dentex and Pagellus spp.) 0302 69 65     Hake (Merluccius spp., Urophycis spp.) 0302 69 81     Monkfish (Lophius spp.) i 0306 Crustaceans, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine ; crustaceans, in shell, cooked by steaming or by boiling in water, whether or not chilled, frozen, dried, salted or in brine :  not frozen 0306 23   Shrimps and prawns : 0306 23 10    of the family Pandalidae 0306 23 90 Other 0306 29 Other, including flours, meals and pellets of crustaceans fit for human consumption : 0306 29 30    Norway lobsters (Nephrops norvegicus) 0306 29 90 Other 0307 Molluscs, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine ; aquatic invertebrates other than crustaceans and molluscs, live, fresh, chilled, frozen, dried, salted or in brine ; flours, meals and pellets of aquatic invertebrates other than crustaceans, fit for human consumption :  Cuttlefish (Sepia officinalis, Rossia macrosoma, Sepiola spp.) and squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp.) : 20 free 0307 41   Live, fresh or chilled : 0307 41 10     Cuttlefish (Sepia officinalis, Rossia macrosoma, Sepiola spp.)    Squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepio ­ teuthis spp.) : 0307 4191 ____ L0Hg0 spp., Ommastrephes sagittatus 0307 49 Other :    Frozen :     Cuttlefish (Sepia officinalis, Rossia macrosoma, Sepiola spp.) : 0307 49 19 Other  Octopus (Octopus spp.) : 0307 51 00   Live, fresh or chilled 0307 59 Other : 0307 59 10 Frozen